Citation Nr: 0636526	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  00-16 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to April 1969, 
including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999  rating decision that denied service 
connection for PTSD.  The veteran filed a notice of 
disagreement (NOD) in March 2000 and the RO issued a 
statement of the case (SOC) in June 2000.  The veteran filed 
a substantive appeal (via a VA Form 9) in July 2000.

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in May 2003; a transcript of the hearing 
is record.

In November 2003, the Board remanded the claim to the RO for 
additional development.  After accomplishing further action, 
the RO continued the denial of the claim (as reflected in the 
June 2006 supplemental SOC (SSOC)), and returned the matter 
to the Board for further appellate consideration.

For the reasons expressed below, the claim is, again, being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that another remand 
of this claim is warranted, even though such will, 
regrettably, further delay an appellate decision on the claim 
on appeal.

As with all service connection claims, a claim for service 
connection for PTSD requires first that there be evidence 
that the claimant currently has PTSD.  See 38 C.F.R. § 
3.304(f) (2006) (service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), as well as a link between current symptoms 
and an in-service stressor and credible supporting evidence 
that the in-service stressor occurred).  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of 
proof of present disability there can be no valid claim").  

In this case, there are conflicting diagnoses on the question 
of whether the veteran has PTSD.  Those conflicting diagnoses 
are contained in the June 1999 and July 2000 letters from a 
clinical psychologist at the Lougaris VA Medical Center 
(VAMC) and the March 2006 VA examination report.  The March 
2006 VA examiner found that the veteran does not have PTSD in 
accordance with 38 C.F.R. § 4.25 (requiring the diagnosis to 
conform to DSM-IV and to be supported by examination report 
findings).  The clinical psychologist diagnosed the veteran 
with PTSD in her June 1999 letter, citing monthly 
psychotherapy since August 21, 1998 and a diagnosis of PTSD 
made February 12, 1999.  The Board noted these monthly 
psychotherapy sessions in its November 2003 remand, and 
instructed that the RO obtain the PTSD treatment records from 
the Reno VAMC.  The AMC obtained the records of the Reno VAMC 
from August 1998 through January 2003.  These records did 
not, however, contain the psychotherapy sessions or any notes 
made by the clinical psychologist including those of August 
21, 1998 or February 12, 1999.  Significantly, the clinical 
psychologist's letters were on letterhead of the Ioannis A. 
Lougaris VAMC, while the records obtained appear to be from 
the VA Sierra Foothills Outpatient Clinic in Auburn, 
California.  Moreover, the veteran indicated that he has been 
seen at both institutions and stopped seeing the clinical 
psychologist because of a change in his health insurance 
coverage (Hearing transcript, p. 4).

The Lougaris VAMC records are particularly important because 
the VA clinical psychologist cited to these specific 
treatment records in supporting her diagnosis of PTSD.  In 
addition, the responses of the U.S. Armed Services Center for 
Unit Records Research (CURR, as it was then known) have 
indicated that the ship on board which the veteran served, 
the U.S.S. Carronade, did participate in numerous combat 
operations, fired rockets at enemy targets and had problems 
with rocket launchers, and that members aboard ship qualified 
for hostile fire pay.  There is therefore evidence that may 
support the veteran's claimed stressors regarding problems 
with rocket launchers and exposure to enemy fire.  

In these circumstances, it is necessary for the RO to obtain 
the records of the monthly psychotherapy sessions with the 
Lougaris VAMC clinical psychologist, particularly those of 
February 12, 1999 that she cited in support of her diagnosis 
of PTSD.  In addition, in light of her offer to be of further 
assistance made in both her June 1999 and July 2000 letters, 
the RO should ask her to indicate precisely which claimed 
stressors upon which her PTSD diagnosis is based and to 
provide any other information she deems relevant to her 
diagnosis of PTSD.  Then, if the RO believes that further 
clarification is needed in weighing the conclusions of the 
March 2006 VA examiner and the Lougaris VAMC clinical 
psychologist, it should order a new VA PTSD examination to 
consider both of these conclusions in offering a new opinion 
as to whether the veteran currently has PTSD as defined in 
the applicable regulations that is related to a confirmed in-
service stressor.

The Board further notes that the February 2002, April 2003, 
March 2004, January 2005, and April 2006 RO and AMC letters 
provided appropriate notification consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA), at that the 
April 2006 letter and July 2006 SSOC also included 
notification pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, to ensure that all due 
process requirements are met, the RO should give the veteran 
another opportunity to present information and/or evidence 
pertinent to his claim for service connection for PTSD.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).   However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to including obtain further medical opinion to 
resolve the claim, as indicated below), prior to adjudicating 
the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should obtain from the Ioannis 
A. Lougaris Medical Center, 1000 Locust 
Street, Reno, NV 89520, the monthly 
psychotherapy sessions with the clinical 
psychologist referred to above beginning 
on August 21, 1998 and including those of 
February 12, 1999.  In requesting these 
records, the RO should also ask the VA 
clinical psychologist referred to above 
to indicate the precise stressor or 
stressors upon which her diagnosis is 
based and to provide any other 
information relevant to her PTSD 
diagnosis.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) (2006) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3. If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159. All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  If the RO determines that the 
information provided by the VA clinical 
psychologist and any other information 
obtained does not provide adequate 
medical information as to whether the 
veteran currently has PTSD due to a 
confirmed in-service stressor, the RO 
should forward the veteran's entire 
claims file (to include a complete copy 
of this REMAND) to a VA psychiatrist for 
review and an opinion as to whether the 
record, in its entirety, establishes that 
the veteran has PTSD due to a confirmed 
in-service stressor.  If a diagnosis of 
PTSD is deemed appropriate, the 
psychiatrist should explain how the 
diagnostic criteria for PTSD have been 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis.

The psychiatrist should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.

The RO should arrange for the veteran to 
undergo psychiatric examination, by a 
physician, only if such an examination is 
needed to answer the questions posed 
above.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

7. If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of additional evidence 
and legal authority considered, and clear 
reasons and bases for all determinations, 
and afford the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


